United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 28, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-41134
                         Summary Calendar



THOMAS H. CLAY,

                                    Plaintiff-Appellant,

versus

UNIVERSITY OF TEXAS MEDICAL BRANCH AT JOHN SEALY; UNIVERSITY OF
TEXAS MEDICAL BRANCH CORRECTIONAL HEALTHCARE MANAGEMENT; JOHN
SEALY EMPLOYEES; JANE DOE, #; JANE DOE, #; JANE DOE, #, Physician
Assistant; ET AL.,

                                    Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                    USDC No. 9:03-CV-268-TH-JKG
                        --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Thomas H. Clay, Texas prisoner #1124123, appeals the

magistrate judge’s denial of his motion for appointment of

counsel.   This court must examine the basis of its jurisdiction

on its own motion if necessary.1   Although an interlocutory order

denying the appointment of counsel in a civil rights action is



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     1
      Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987).
                            No. 04-41134
                                 -2-

immediately appealable,2 if that order was issued by a magistrate

judge and the parties have not consented to proceed before a

magistrate judge, the party must appeal first to the district

court.3   Otherwise, this court lacks jurisdiction.4

     The record does not indicate that the parties consented to

proceed before a magistrate judge or that Clay appealed the

denial of his motion to the district court.   Therefore, we

DISMISS Clay’s appeal for lack of jurisdiction.

     APPEAL DISMISSED.




     2
      Robbins v. Maggio, 750 F.2d 405, 413 (5th Cir. 1985).
     3
      28 U.S.C. § 636(b)(1)(A),(c)(1),(c)(3); see Alpine View Co.
v. Atlas Copco AB, 205 F.3d 208, 219-20 (5th Cir. 2000).
     4
      Colburn v. Bunge Towing, Inc., 883 F.2d 372, 379 (5th Cir.
1989).